DETAILED ACTION
The action is in response to the amendment filed 10/25/2021.
Claims 7 and 21, 23-28, 30-38, and 40-42 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive. 

Applicant first argues on pages 8 and 9 of the amendment that Feinstein in view of Rylander tails to teach or suggest “access, responsive to the API command, data corresponding to output from at least one sensor”. 
The examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instant case, and as described in the rejections below, Feinstein teaches of accessing “data corresponding to output from at least one sensor” as may be seen in step 128 of Fig. 6, where pitch and roll data are acquired from at least one sensor.  

Applicant next argues on pages 9 and 10 that modification of Feinstein in view of Walker would change the principle operation of Feinstein.
The examiner respectfully disagrees.
While applicant argues the teaching of orientation of Feinstein precludes the use of direction, acceleration, and speed of Walker, the examiner finds it to have been obvious to one of ordinary skill in the art at the time the application was made to have modified the device movements of Feinstein to utilize the movements of Walker in 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7 and 21, 23-28, 30-38, and 40-42  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feinstein (US 6,466,198) in view of Rylander (US 5,917,486), in view of Orchard (US 2002/0143489), in view of Walker (US 6,072,467).

As per claim 7, Feinstein teaches the following:
a mobile electronic device, (see Fig. 1A), comprising:
a processor, (see Fig. 5, 100);
an accelerometer coupled to the processor, (see Fig. 5, 84); and 
memory coupled to the processor, (see Fig. 5, 102), the memory to store instructions, which when executed by the processor cause the processor to: 
processor an application programming interface (API) command, the API command including a request for an indication of a movement of the mobile electronic device.  As Feinstein shows in Fig. 6, 130, a step of detecting orientation change is made; 	access, responsive to the API command, data corresponding to output from at least one sensor, the at least one sensor comprising the accelerometer and the output comprising indications of an acceleration a direction, and a speed, the acceleration, the direction, and the speed relative to Earth.  As Feinstein shows in Fig. 13A, 272, pitch and roll data is compared to changes from previous readings (direction); and 
provide the indication of the movement of the mobile electronic device, the movement relative to a two-dimensional plane and based in part on the indications of an acceleration, the direction, and the speed.  As Feinstein further shows in Fig. 13a, step 276, a new boundary for the view is computed based on the device movement change.  As Feinstein shows in Figs. 1A-C, this movement may be relative a two-dimensional plane. 
However, Feinstein does not explicitly teach of a processor, memory, or an API.  Rylander shows that computing devices have processors and memory in Fig. 2.  Rylander further teaches in column 5, lines 23-35, that API’s may be used to receive function and system calls from application programs.  It would have been obvious at the time the invention was made to have modified the motion detection of Feinstein with the API’s of Rylander.  One of ordinary skill would have been motivated to have made such modification because as Rylander describes in column 5, lines 23-35, such use of API’s was “conventional” at the time.
Furthermore, Feinstein does not expliclity teach of output comprising acceleration AND one or more of a direction or a speed.  In a similar field of endeavor, Orchard 
While Feinstein in view of Orchard teaches of utilizing sensor data to detect motions in three planes of motions and Feinstein teaches in column 7, lines 22-25, the accelerometers provide tilt angle information depending on their inclination relative to earth gravity, none of Feinstein, Rylander, nor Orchard explicitly teach of utilizing a direction and speed relative to earth.  In a similar field of endeavor, Walker teaches of a method for controlling a display based upon movement of a device (see abstract).  Walker further teaches in column 5, lines 4-10 that accelerations in the X and Y directions are referenced to the local gravity vector.  Walker teaches in column 10, lines 43-59, that speed may also be calculated.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified the accelerometer of Feinstein to measure the speed and direction of Walker.  One of ordinary skill would have been motivated to have made such modification because Feinstein clearly shows the utilization of direction in Figs. 1A-1C to determine what direction to scroll in.  Furthermore, Feinstein teaches need not follow the exact amount of change in orientation”, thus suggesting that the rate and amount of scrolling may follow an amount of change, where the speed and direction of Walker would benefit this cause.

Regarding claim 21, Feinstein teaches the device of claim 7 as described above.  Feinstein further teaches the following:
the memory to store instructions that when executed by the processor cause the processor to determine the movement relative to a three-dimensional space.  As Feinstein teaches in column 6, line 1-3, and corresponding Fig. 2, movement along a z-axis 4 (third dimension) may be calculated.

Regarding claim 23, Feinstein teaches the device of claim 7 as described above.  Feinstein further teaches the following:
a display, the memory to store instructions that when executed by the processor cause the processor to: generate an image to present on the display, the image based in part on the movement; and present the image on the display.  See Figs. 1A-C.

Regarding claim 24, Feinstein teaches the device of claim 23 as described above.  Feinstein further teaches the following:
the memory to store instructions that when executed by the processor cause the processor to: access updated data corresponding to updated output the at least one sensor, the updated output comprising indications of one or more of an updated direction, an updated speed, or an updated acceleration; and provide an indication of updated movement of the mobile electronic device, the updated movement based in part on the indications of one or more of the updated direction, the updated speed, or the updated acceleration.  As Feinstein shows in Fig. 13A, step 272, pitch and roll data is compared to previous data, therefore it is an “updated direction”.

Regarding claim 25, Feinstein teaches the device of claim 7 as described above.  Feinstein further teaches the following:
the memory to store instructions that when executed by the processor cause the processor to: generate an update to the image to present on the display, the update to the image based in part on the updated movement; and present an updated image on the display, the updated image based in part on the image and the update to the image.  See Fig. 6, step 132, and Figs. 1A-C.

Regarding claim 26, Feinstein teaches the device of claim 7 as described above.  Feinstein further teaches the following:
the mobile electronics device a mobile phone, a tablet computer, or a wearable device.  As Feinstein teaches in column 1, lines 21-30, the invention may be utilized in mobile telephones.

	As per claim 27, Feinstein teaches the following:
at least one machine-readable storage medium comprising instructions that when executed by a processor at a mobile electronic device coupled at least one sensor that includes an accelerometer, (see Fig. 5).
The remaining limitations of claim 27 are substantially similar to those of claim 7 and are rejected utilizing identical reasoning. 

	Regarding claims 28 and 30-33, the limitations of the claims are substantially similar to those of claims 21 and 23-26 respectively and are rejected utilizing substantially similar reasoning.

As per claim 34, Feinstein teaches the following:
a mobile electronic device, (see Fig. 5), comprising: 
a processor, (see Fig. 5, 100); 
a display coupled to the processor, (see Fig. 5, 12); 
memory coupled to the processor, the memory to store instructions, (see Fig. 5, 102).
The remaining limitations of claim 34 are substantially similar to those of claim 7 and are rejected utilizing substantially similar reasoning. 

Regarding claim 35, Feinstein teaches the device of claim 34 as described above.  Feinstein further teaches the following:
the memory to store instructions that when executed by the processor cause the processor to send a control signal to the display to cause the display to display the image.  See Fig. 1A.

Regarding claim 36, Feinstein teaches the device of claim 35 as described above.  Feinstein further teaches the following:
the at least one sensor comprising an accelerometer, (see Fig. 5, 84).  

Regarding claim 37, Feinstein teaches the device of claim 36 as described above.  Feinstein further teaches the following:
the memory to store instructions that when executed by the processor cause the processor to provide the indication of the movement.  As Feinstein further shows in Fig. 13a, step 276, a new boundary for the view is computed based on the device movement change where this new view boundary is interpreted as an “indication”.  

Regarding claim 38, Feinstein teaches the device of claim 36 as described above.  Feinstein further teaches the following:
the memory to store instructions that when executed by the processor cause the processor to determine the movement relative to a three-dimensional space.  As Feinstein teaches in column 6, line 1-3, and corresponding Fig. 2, movement along a z-axis 4 (third dimension) may be calculated.  

Regarding claims 40-42, the limitations of the claims are substantially similar to those of claims 24, 25, and 26 respectively and are rejected utilizing substantially similar reasoning.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644. The examiner can normally be reached Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




					/WILLIAM L BASHORE/                                                     Supervisory Patent Examiner, Art Unit 2175